PER CURIAM
We previously modified the support provisions of the dissolution decree. Moran and Moran, 73 Or App 572, 699 P2d 678 (1985). Thereafter, wife moved this court to clarify the opinion, contending that it was not clear whether the award of spousal support of $400 per month commencing on January 1, 1986, was to be permanent. We allow the motion and clarify our opinion by modifying paragraph 2 of the decree to read as follows:
“Husband shall pay to wife for her support and maintenance the sum of $950 per month for a period of two years commencing January 1,1984, and ending December 31,1985. Commencing January 1, 1986, and continuing permanently thereafter, husband shall pay to wife for her support and maintenance the sum of $400 per month. Husband shall make all said monthly spousal support or alimony payments to the respondent’s checking account at the Lloyd Center Branch of the United States National Bank of Oregon, P.O. Box 12206, Portland, Oregon 97212, Account No. 097 0823 894.”
Former opinion clarified; as clarified, adhered to.